United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Opa-Locka, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0050
Issued: June 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 9, 2018 appellant filed a timely appeal from a June 21, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on May 31, 2017, as alleged.

1
The Board notes that, following the June 21, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 1, 2017 appellant, then a 49-year-old supervisor, filed a traumatic injury claim
(Form CA-1) alleging on May 31, 2017 at 3:35 a.m. when she entered the employing establishment
building her knees gave way and she fell on the floor while in the performance of duty. She
attempted to stop her fall unsuccessfully. Appellant alleged injuries to her whole body, head,
wrists, hips, shoulder, and lower back. She noted that she had a previous OWCP claim for both
of her knees. Appellant provided a May 31, 2017 statement narrative describing the same events.
On the reverse side of the claim form appellant’s supervisor, F.C., indicated that appellant’s
regular work hours were from 4:30 a.m. until 1:30 p.m. He indicated that he was not aware that
appellant sustained an injury on May 31, 2017 as appellant did not report the incident to him
verbally. F.C. also disagreed with appellant’s version of events as she did not appear physically
different from any other normal workday on May 31, 2017.
In a letter dated June 12, 2017, the employing establishment challenged appellant’s claim,
noting that she had an occupational disease claim dated May 20, 2016, which OWCP accepted for
bilateral knee bursitis. It suggested that appellant’s claim should be considered as a consequential
injury of her May 20, 2016 occupational disease claim. The employing establishment also noted
that there were no witnesses to appellant’s fall.
On June 1, 2017 the employing establishment provided appellant with an authorization for
examination and/or treatment (Form CA-16). On June 1, 2017 Dr. Fausto P. Castillo, an internist,
completed this form and noted that both knees gave way causing her to fall. He diagnosed acute
pain. Dr. Castillo checked the box marked “yes” that he believed appellant’s condition was caused
by her employment activity as her knees collapsed and she fell. He also completed June 1 and 15,
and July 13, 2017 duty status reports (Form CA-17) and diagnosed acute severe sprain of the
bilateral wrists, cervical and lumbar spines, bilateral shoulders, and bilateral hips.
In a June 21, 2017 statement, the employing establishment noted that on May 31 and
June 1, 2017 appellant reported for work. Appellant reported her injury at 1:20 p.m. on
June 1, 2017.
In a June 22, 2017 development letter, OWCP requested additional factual and medical
evidence in support of appellant’s traumatic injury claim. It requested that she complete a
questionnaire and afforded her 30 days for a response.
On July 10, 2017 appellant completed the questionnaire and noted that she remembered
walking into the employing establishment building and her knees suddenly buckling. She tried to
catch herself, but continued to fall. After a few hours, appellant developed body aches, headache,
as well as pain in her shoulders, wrists, and hips. She noted that she fell and struck the floor, but
could not recall if she struck any objects. Appellant denied a condition that would cause her to
faint or become dizzy.
By decision dated July 26, 2017, OWCP denied appellant’s traumatic injury claim finding
that she had not established a causal relationship between her diagnosed condition and her accepted
employment incident.

2

On October 4, 2017 appellant disagreed with the July 26, 2017 decision and requested
reconsideration. She noted that OWCP had accepted bilateral knee conditions in OWCP File No.
xxxxxx135. Appellant alleged that she was forced to work beyond her restrictions provided in
OWCP File No. xxxxxx135, including constant standing and walking 8 to 10 hours a day. She
indicated that her continued work caused her knees to swell, hurt, and buckle on occasion.
Appellant asserted, “By being force[d] to continually work in th[is] manner after my injury was
diagnosed, caused my injury to worsen, thus aggravating my bilateral knee injuries consequently
causing me new injuries to my wrist, shoulders, and hip from my knees buckling causing my fall.”
On June 1, and 13, 2017 Dr. Castillo diagnosed acute lumbar sprain, bilateral hip strain,
and strains of the wrists and shoulders. He opined that these conditions were work-related injuries.
Dr. Castillo listed appellant’s date of injury as May 31, 2017. He examined appellant on
August 11, September 14, October 12, and November 9, 2017.
In a narrative report dated June 1, 2017, Dr. Castillo described appellant’s employment
incident on May 31, 2017 as occurring while walking into the employing establishment. He noted
appellant’s knees weakened causing her to fall to the ground. Dr. Castillo reported that appellant
tried to break her fall, but impacted the ground. He found that she landed mostly on her wrists
bilaterally, her shoulders, her head, and her knees. Dr. Castillo diagnosed sprain of the lumbar
spine and pelvis, radiculopathy of the lumbar spine, traumatic arthropathy of the bilateral
shoulders, sprain of the bilateral wrists, and effusion of the knees. He opined that appellant’s fall
on the concrete employing establishment floor resulted in these diagnosed conditions. On
November 9, 2017 Dr. Castillo repeated his findings and conclusions.
By decision dated January 5, 2018, OWCP denied modification of the July 26, 2017
decision. It found that Dr. Castillo’s reports were not well rationalized and did not establish causal
relationship between her diagnosed conditions and her employment injury.
On June 1, 2018 appellant requested reconsideration of the January 5, 2018 decision and
submitted additional medical evidence from Dr. Castillo. Dr. Castillo examined appellant on
January 17, February 23, and May 1, 2018 repeating his diagnoses and conclusions. In a report
dated May 31, 2018, he repeated appellant’s history of walking in the employing establishment
when her knees buckled causing her to fall to the floor. Dr. Castillo diagnosed right wrist sprain,
lumbar and pelvis sprains, pain, weakness, and shoulder lesions. He opined, “It is my firm and
medically certain opinion the patient’s exact traumatic conditions [were] caused by … the sudden
fall injury which has caused both muscle skeletal injuries and aggravations from performing her
postal duties.” Dr. Castillo concluded that appellant’s medical conditions were caused by her
May 31, 2017 injury.
By decision dated June 21, 2018, OWCP denied appellant’s traumatic injury claim finding
that she had not established fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

3

time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an injury occurs in the performance of duty is a preliminary issue addressed before the
merits of the claim are adjudicated.6
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.7 The phrase sustained while in the performance
of duty is regarded as the equivalent of the coverage formula commonly found in workers’
compensation laws, namely, arising out of and in the course of employment.8 In the course of
employment pertains to the work setting, locale, and time of injury, whereas arising out of the
employment encompasses not only the work setting, but also the requirement that an employment
factor caused the injury.9
To arise in the course of employment, in general, an injury must occur: (1) at a time when
the employee may reasonably be said to be engaged in the master’s business; (2) at a place where
he or she may reasonably be expected to be in connection with the employment; and (3) while he
or she was reasonably fulfilling the duties of her employment or engaged in doing something
incidental thereto.10 As to the phrase in the course of employment, the Board has accepted the
general rule of workers’ compensation law that, as to employees having fixed hours and places of
work, injuries occurring on the premises of the employing establishment, while the employees are
going to or from work, before or after working hours or at lunch time, are compensable.11

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

P.L., Docket No. 16-0631 (issued August 9, 2016); see also M.D., Docket No. 17-0086 (issued August 3, 2017).

7
5 U.S.C. § 8102(a); R.K., Docket No. 18-1269 (issued February 15, 2019); J.K., Docket No. 17-0756 (issued
July 11, 2018).
8

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers compensation law. R.K., id.; J.K., id.; Bernard D. Blum, 1 ECAB 1 (1947).
9

See R.K., id.; L.P., Docket No. 17-1031 (issued January 5, 2018).

10
R.K., id.; T.F., Docket No. 08-1256 (issued November 12, 2008); Roma A. Mortenson-Kindschi, 57 ECAB
418 (2006).
11

R.K., id.; L.P., supra note 9; Narbik A. Karamian, 40 ECAB 617, 618 (1989). The Board has also applied this
general rule of workers compensation law in circumstances where the employee was on an authorized break. See
Eileen R. Gibbons, 52 ECAB 209 (2001).

4

ANALYSIS
The Board finds that this case is not in posture for decision.
As noted above, the Board has held that whether an injury occurs in the performance of
duty is a preliminary issue addressed before the merits of the claim are adjudicated.12
Appellant alleged on May 31, 2017 at 3:35 a.m. she entered the employing establishment
building and she fell on the floor while in the performance of duty. The factors considered in
determining whether an employee arriving at work is in the performance of duty are whether the
injury occurred on the employing establishment’s premises, the time interval before the work shift,
and the activity at the time of the injury.13 Appellant has established that she was injured on the
employing establishment’s premises.
Appellant indicated that she fell at 3:35 a.m. Appellant’s supervisor reported that her
regular work hours were from 4:30 a.m. until 1:30 p.m. Thus, her employment incident occurred
55 minutes before her work shift began at 4:30 a.m. In this case, however, OWCP failed to address
and develop the issue of whether appellant was in the performance of duty at the time of her injury.
It did not ask either appellant or the employing establishment to explain the purpose for her
presence on the employing establishment premises 55 minutes before the start of her work shift.
OWCP’s procedures provide that it should obtain relevant information from an official
superior to determine why an employee was on the premises for more than “reasonable interval”
before the start of his or her work shift.14 Its procedures further provide that if the supervisor is
unaware of why the employee was on the premises, OWCP should seek this information from
coworkers and procure a statement from the injured employee.15 OWCP, however, failed to
request or obtain a statement from the employing establishment or appellant specifically
addressing the question of why she was on the employing establishment premises 55 minutes
before the start of her work shift.
The Board finds that OWCP did not sufficiently develop the evidence regarding whether
appellant was properly on the premises of the employing establishment at the time of injury such
that she should be considered in the performance of duty.
On remand OWCP should obtain clarifying information from the employing establishment
and determine whether appellant was on the employing establishment premises approximately 55
minutes prior to her work shift in the furtherance of her master’s business and with its knowledge

12

Supra note 6.

13

E.V., Docket No. 16-1356 (issued December 6, 2016).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.4.d (August 1992).

15

Id.

5

or benefit.16 Following such further development as deemed necessary, OWCP shall issue a
de novo decision.17
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 21, 2018 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further action consistent with this decision
of the Board.
Issued: June 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

16

The Board notes that, if OWCP finds appellant was in the performance of duty at the time of her May 31, 2017
employment injury in accordance with its procedures, OWCP should combine the current claim with OWCP File No.
xxxxxx135, her previous bilateral knee claim. Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance
and Management, Chapter 2.400.8.c. (February 2000).
17

The Board notes that where an employing establishment properly executes a Form CA-16 authorizing medical
treatment related to a claim for a work injury, the form creates a contractual obligation, which does not involve the
employee directly, to pay for the cost of the examination/treatment regardless of the action taken on the claim. See
Tracy P. Spillane, 54 ECAB 608 (2003). The period for which treatment is authorized by a Form CA-16 is limited to
60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c)

6

